ACCEPTED
                                                                                                                                             12-14-00253-CV
                                                                                                                                 TWELFTH COURT OF APPEALS
                                                                                                                                              TYLER, TEXAS
                                                                                                                                         4/2/2015 3:50:53 PM
                                                                                                                                                CATHY LUSK
                                                                                                                                                      CLERK




                                                                                                                          FILED IN
                                                           cASE NO. l2-14-00253-CV                                 12th COURT OF APPEALS
                                                                                                                        TYLER, TEXAS
                                                                                                                    4/2/2015 3:50:53 PM
JERITY WEAKS and                                                                     IN THE COURT                  OF CATHY S. LUSK
                                                                                                                            Clerk
       JOYCE WE,AKS,                                                                  APPEALS I.'OIT
                                                                                      TWELFTH COTIRT OF
                                APPF-,LLANT                                          APPE,ALS DISTRICT
                                                                                         OF TEXAS
                                                                            $
                         V.
                                                                            {i

 KATHLEEN.IT'ANETl'Ii
   WHITE.                                                                   $

                                APPIiLI,I'E                                 $




                                                     C]EITTI FI CATF], O F CON FEII IINC]E



TO THE FIONOITAI}I,F] ('OT]R'I:


                 '['ltis        uill ccrtil'r     anc] conllrnr that     thc unclcrsignccl attorncy Ibr thc Appellants                       has

cortlcrlcd ri ith lVls. .lunc l)arrcinrs-llorta. thc attorncl                              lirr the Appcllcc. in            rcgard      to   the

Appellants't.notiol-t to allou'filing ol'rcplv bricl'ancl lirr cxtension o1'tinte to flle certiflcate as to

word cttutrt.                    lV1s.   I)arrcil'as-llorta ltas aclviscd thc unclcrsigrrccl tltat shc      o1-rpttscs   thc ntotion.




                                                                                 Respectlirl   lr   subm ittccl.




                                                                                 ALrbrey l-. .lones. .lr
                                                                                 Attorncy at Law
                                                                                 Statc Bar No. I Ott59100
                                                                                 P.O. Box 168
                                                                                 106 W. l-yler St.

 $ cxks \. \\ h rlc
( erlific^tc of ( iilfcfeilcr

PA(;lt   I
                                                               Athens. 'fexas 75751
                                                               'l'clcphone:
                                                                              1903) 67-5-799t)
                                                               Irax:  (903) 670-3424
                                                               I jmail:aubrqyjgrcslaw-(r.smb_argrnatLc_o_m



                                                       Al"l'ORNLY FOI{ nPPlil,l.AN'fS



                                               CI.]RTI FICATE OF' SERVICE


                'l'his r,vill ccrlil'r that a tnrc ancl corrcct
                                                                copy of'thc abovc C'crtillcatc of Confcrence   has

becn scn'ccl olt Appcllcc's attorncv ol'rccurcl. Ms. .lanc I)arrciras-llorta. iu accordance witli the

J'exas Rulcs ol'Appcllatc l)roccdure              .




                                   N4
                Sigrrcd tl',i,   2-'2   clal   ol' 4      ',                 . 2015.



                                                                                    at)               /L
                                                               Aubrcy'           ,Wi'-




 \\caks r- \\ hilc
( erlificrte of ( oilfercDCc

PA(;11   2